DETAILED ACTION
This Office Action is in response to the Amendment filed on 02/25/2021.
Claims 9 and 16 have been amended.
Claims 1-8, 10, and 17 have been canceled.
Claims 9, 11-16, and 18-20 are pending in the application.

Terminal Disclaimer
The terminal disclaimer filed on 02/25/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,547,640 and 10,171,498 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mathew Zehrer (Reg. No. 58,158) on 03/05/2021.  According to the Attorney’s telephonic discussion, Applicant agreed to amend independent Claim 16 in order to place the application in condition for allowance.

The application has been amended as follows: 
 comprising:
providing a security matrix layer between a first conductive layer of a printed circuit board (PCB) and a second conductive layer of the PCB, the security matrix layer comprising first microcapsules that include therein a first reactant and second microcapsules that include therein a second reactant different than the first reactant, wherein an electrically conductive material is formed by the first reactant chemically reacting with the second reactant;
detecting an electrical short of the first conductive layer and the second conductive layer by the electrically conductive material, the electrical short caused by an access void entirely through the first conductive layer, entirely through the security matrix layer, and at least partially through the second conductive layer, the access void rupturing one or more of the first microcapsules and rupturing one or more of the second microcapsules thereby forming the electrically conductive material upon a sidewall of the access void;
programming, in response to detecting the electrical short, a security feature of the PCB; and
erasing protected data stored within the computer, in response to the computer sensing that the security feature of the PCB has been programmed.



Allowable Subject Matter
Claims 9, 11-16, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the combination of the last office action and the most recent response creates a clear record as to why the claims are now allowable and no further statement is necessary.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAOTRAN N TO whose telephone number is (571)272-8156.  The examiner can normally be reached on M-F: 7-3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



BAOTRAN N. TO
Primary Examiner
Art Unit 2435


/BAOTRAN N TO/Primary Examiner, Art Unit 2435